Citation Nr: 1502965	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-38 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability, including as secondary to spondylolisthesis at L5-S1.

2.  Entitlement to service connection for right knee disability, including as secondary to spondylolisthesis at L5-S1.

3.  Entitlement to service connection for a left shoulder disability, including as secondary to spondylolisthesis at L5-S1.

4.  Entitlement to service connection for a right shoulder disability, including as secondary to spondylolisthesis at L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for service connection for osteoarthritis of the left knee, lateral meniscus tear and chrondromalacia of the right knee (claimed as arthritis), and disabilities of each shoulder.  The Board has recharacterized the issues to better reflect the Veteran's contentions.

As support for his claim, the Veteran testified at a Travel Board hearing at the RO in July 2010 before the undersigned Acting Veterans Law Judge (AVLJ).

The Board remanded the issues for additional evidentiary development in April 2010 and April 2014.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that his left knee disability is likely related to his period of military service.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that his right knee disability is likely related to his period of military service.

3.  The Veteran's current left shoulder disability did not have an onset during his period of service or the first year thereafter, and is not otherwise related to his period of service; a left shoulder disability was not caused or aggravated by spondylolisthesis at L5-S1.

4.  The Veteran's current right shoulder disability did not have an onset during active service and there is no competent evidence linking a current right shoulder disability to military service; a right shoulder disability was not caused or aggravated by spondylolisthesis at L5-S1.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187.  Letters dated November 2007 and May 2008 notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted.  Dingess/Hartman, 19 Vet. App. at 484.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The claims file contains the Veteran's STRs, VA medical records, and Social Security Administration (SSA) records.  During the Veteran's Board hearing, the Veteran identified additional private treatment records.  Although the Board held the record open for 60 days to permit the Veteran to submit the private records, the Veteran did not submit any additional private treatment records.  Accordingly, the Board's April 2014 Remand instructed the RO to request such records.  By letter dated April 2014, the RO requested the Veteran submit an authorization form for private treatment records.  To date, no authorization form has been submitted.   Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).

Additionally, the RO provided the Veteran an adequate VA examination for his shoulder claims in June 2014.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated which are consistent with the credible evidence of record and enable the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

The Veteran was also afforded the opportunity to give testimony before the undersigned in July 2010.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and no further assistance to the Veteran with the development of evidence is required.

Finally, the Board finds that the RO substantially complied with its April 2014 Remand directives.  D'Aries v. Peake, 22 Vet. App. 105.  The Remand included obtaining outstanding private treatment records and scheduling the Veteran for another VA compensation examination.  As noted above, the RO made attempts to obtain private treatment records, and the Veteran was afforded an adequate VA examination in June 2014.  The claim was then readjudicated in a September 2014 SSOC, as requested in the Board's Remand.  Therefore, these actions substantially comply with the Board's remand, and no further remand is necessary.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2014).  Accordingly, the Board may proceed with appellate review. 

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury, and; (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disorder may be service-connected if the evidence of record reveals that a veteran currently has a disorder that was chronic during his active military service, or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b). 

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III.  Service connection for left and right knee disabilities

The Veteran asserts that his current right and left knee disabilities first manifested during service, and that he has had problems with his knees ever since service.  Specifically, he asserts that his current knee disabilities are due to a leg length discrepancy diagnosed and untreated in service.  See, e.g., July 2010 Board Hearing Transcript.

The Veteran's STRs indicate that, on July 1978 enlistment examination, clinical evaluation of the lower extremities and other musculoskeletal were normal.  A January 1980 STR notes complaint of low back pain.  The examiner assessed a mild leg-length discrepancy and prescribed a 1/4 inch shoe lift for the right.  An October 1980 podiatry note indicates that the Veteran never received a shoe lift.  In February 1981, the Veteran complained of shin splints and knots inferior to the knee.  On examination, there was slight tenderness to the bony prominence below knee cap.  The examiner recommended heat treatment.

Following service, VA treatment records show that the Veteran complained of left knee pain in May 2001.  The Veteran reported that he was playing basketball the previous afternoon and twisted his knee.  He had also fallen out of a truck 1 month prior and had injured his left knee.  Beginning in February 2003, the Veteran complained of bilateral knee pain.  A November 2006 x-ray revealed osteoarthritis of the left knee and oblique tear of lateral meniscus and lateral collateral sprain of the right knee.  An August 2008 x-ray revealed bilateral osteoarthritis.  During treatment in October 2008, the Veteran reported that he never received the shoe lift prescribed in service.  The VA physician opined that the osteoarthritis of the knees is a result of his leg length discrepancy discovered during active duty.  The Veteran underwent a total left knee replacement in August 2009.

At the Veteran's July 2010 Board hearing, the Veteran testified that, even though he was diagnosed with a leg length discrepancy in service, he continued to perform strenuous job duties, which involved a lot of lifting, kneeling, and walking.  The Veteran believed that the leg length discrepancy altered his gait, which contributed to shifting his knees and his current knee disabilities.  The Veteran's representative, a licensed practical nurse (LPN), supported the Veteran's contentions based on her experience in orthopedic wards.

On June 2014 VA examination, the examiner opined that it is less likely than not that the Veteran's current knee disabilities were incurred in or caused by military service.  The examiner cited the absence of complaints during service and after service until around 2002, as well as post-service work- or sport-related knee injuries.  The examiner further opined that, as there is no evidence to support a chronic knee condition, it is less likely than not that his current knee disability is caused or aggravated by his service-connected spondylolisthesis at L5-S1.

Based on a review of all the evidence of record, the Board finds that the preponderance of the evidence, at the very least, is in equipoise as to whether the Veteran's right and left knee disabilities are related to his period of active service.  

The Board has considered the competing opinions of the VA examiner and VA treating physician in this case.  Both of the physicians are competent to evaluate the Veteran's disabilities and offer an opinion in conjunction with their evaluation.  In weighing the probative value of the opinions, the Board finds the opinions to be, at the very least, in equipoise.  While it appears that only the June 2014 VA examiner had access to the Veteran's entire claims file, the August 2009 opinion is from the Veteran's treating physician.  Moreover, the August 2009 VA physician noted review of the Veteran's prior VA treatment records, as well as his STRs.  Next, although the June 2014 VA examiner's opinion was more thorough than the August 2009 opinion, the June 2014 VA examiner failed to comment on the leg length discrepancy diagnosed during service, as well as the positive opinion of the VA physician found in the claims file.  This calls into question whether the June 2014 examiner relied on an accurate factual predicate in forming his opinion.  There can be no doubt that further medical inquiry could be undertaken with a view towards additional development of the claims.  However, granting the Veteran the benefit of the doubt, the Board finds that the August 2009 VA physician's opinion is sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed knee disabilities and his period of active service.  

Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for right and left knee disabilities are granted.

IV.  Service connection for left and right shoulder disabilities

The Veteran contends that his current left and right shoulder conditions are attributable to strenuous duties that he performed regularly during service.  In the alternative, the Veteran contends that his shoulder disabilities were caused or aggravated by his service-connected spondylolisthesis at L5-S1.

STRs indicate that the Veteran complained of right shoulder pain with a duration of 1 and 1/2 weeks in June 1983.  He denied a history of injury.  The examiner assessed possible bursitis.  The remaining STRs are silent for complaints of, or treatment for, a shoulder disability.

Post service, a September 2007 VA treatment record notes a complaint of right shoulder pain, which had been present intermittently and persistent the previous 3 to 5 months.  The examiner assessed mild crepitus and some supraspinatus tenderness.  In December 2007, the Veteran complained of shoulder pain.  He reported that he had a problem on and off with his shoulders ever since the military.  The examiner assessed left shoulder with impingement sign.  In July 2008, the Veteran complained of chronic intermittent right shoulder pain.  June 2009 imaging of the left shoulder revealed mild acromioclavicular osteoarthritis and acromiohumeral changes, suggesting rotator cuff tear.

On September 2009 VA examination, the Veteran reported that his left shoulder disability began in the 1980s.  It was of gradual onset; there were no injuries or surgeries.  He reported daily pain lasting very briefly, as well as popping and grinding.  The examiner opined that the right shoulder bursitis in service could not be linked to the left shoulder condition.

During the July 2010 Board hearing, the Veteran testified that he was treated for left and right shoulder bursitis during service.  He testified that his service duties entailed a lot of lifting and reaching, which caused him to feel pain.  The Veteran's representative testified that when someone is treated for an orthopedic problem, especially painful joints, and receive the type of care the Veteran received in service, the problem sometimes does not go away.

On June 2014 VA examination, the Veteran reported that he developed limitation of motion of the bilateral shoulders in service.  When he sought treatment, he was told the condition was bursitis.  Physical examination of the bilateral shoulders revealed less movement than normal, excess fatigability, incoordination, and pain on movement.  The examiner diagnosed bilateral degenerative acromioclavicular arthritis, and found that it was less likely than not incurred in or due to service.  The examiner cited the length of time between separation from service and the Veteran's claims, no showing of a chronic shoulder condition in service, the absence of complaints in the Veteran's own reporting of medical history while in service, and his reporting of various sports injuries while under treatment at the VA decades after separation.  The examiner further opined that it is less likely than not that the Veteran's right or left shoulder disability is caused or aggravated by his service-connected spondylolisthesis at L1-L5, as no medical literature supports a nexus between spondylolisthesis and any shoulder condition.  Finally, the examiner commented that the opinion of the LPN presented at the July 2010 hearing is some 27 years after the first complaint of a right shoulder condition and adds little if any value to the adjudication of this case.

Upon review of the evidence under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for left and right shoulder disabilities as directly due to active service.  The Board also finds that the Veteran's left and right shoulder disabilities are not causally related to or otherwise aggravated by his spondylolisthesis at L5-S1.

The STRs corroborate the Veteran's testimony that he suffered right shoulder bursitis during active service.  However, the STRs are negative for any further complaints or treatment for a right shoulder disability.  Further, the STRs contain no record of treatment for left shoulder bursitis or any other left shoulder complaints.  Accordingly, there is no showing of a chronic disease during service.

Moreover, there is no showing of a continuity of symptomatology.  The first documented medical report of a shoulder disability came in September 2007, over 28 years following the Veteran's separation from active duty.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's shoulders for many years weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

Finally, the record weighs against a finding of nexus between the Veteran's shoulder disabilities and service as well as his spondylolisthesis at L5-S1.  The Board has considered the competing opinions of the VA examiners and the Veteran's representative in this case.  In weighing the probative value of the opinions, the Board finds that September 2009 and June 2014 VA opinions were rendered by physicians, whereas the Veteran's representative is a licensed practical nurse.  Although all are competent to render medical opinions, a physician has more medical training and expertise.  Second, as the LPN is the Veteran's representative and is seeking a grant of benefits, she is more likely to have bias than the VA physicians.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.).  Finally, the Board finds the opinions of the June 2014 and June 2009 VA examiners to be more consistent with the overall evidence of record.

The Board has also considered the contentions of the Veteran regarding nexus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), only those with a medical background are competent where the determinative issue is medical.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of a shoulder disability specifically, and the number of years that have passed since service.

For the foregoing reasons, the preponderance of the evidence is against the claims of service connection for left and right shoulder disabilities, and the claims must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left knee disability is granted.

Service connection right knee disability is granted.

Service connection for left shoulder disability is denied.

Service connection for right shoulder disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


